Citation Nr: 0025908	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case was the subject of a Board remand dated in February 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has pes cavus which began during service.

3.  The veteran's carpal tunnel syndrome of the right upper 
extremity is mild.


CONCLUSIONS OF LAW

Pes cavus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.304 
(1999).

The criteria for a disability rating in excess of 10 percent 
for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.124a, 
Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Pes Cavus

Factual Background

The veteran contends that he has pes cavus which began during 
service.

During the veteran's April 1976 service entrance examination, 
clinical evaluation of the feet was normal.  He indicated on 
his Standard Form 93, Report of Medical History, that he had 
never had, and did not have then, foot trouble.

Inservice records of treatment in November 1980 show that the 
veteran complained of stubbing his toe.  There was no 
swelling and no discoloration noted.  The veteran had full 
range of motion.  He stated he hurt when the boot rubbed the 
top of his toes and while walking.  The diagnosis was strain 
of the right great toe.

Clinical evaluation of the veteran's feet at a December 1982 
physical examination was normal.

The veteran was noted to have plantar fasciitis in December 
1992.

Records of treatment in March 1994 reflect that the veteran 
was observed as having pes cavus when treated for plantar 
fasciitis and recovery from an avulsion fraction of one foot.  
In June 1994, the veteran was referred to podiatry for right 
plantar fasciitis.  It was parenthetically noted that he had 
pes cavus.  It was requested that he be evaluated for 
orthotics.  A June 1994 temporary physical profile indicated 
that veteran was not to run or road march due to right 
plantar fasciitis and recovery from an avulsion fracture in 
the right foot.

During a December 1995 comprehensive clinical evaluation, the 
veteran's chief current complaint was foot pain.  The primary 
diagnosis was plantar fasciitis.  The veteran was noted to 
have chronic foot pain.

During an April 1997 VA general examination, examination of 
the feet was normal. 

During the veteran's June 1997 RO hearing, he said the pain 
in his feet began in the middle 1980's.  Ever since a six-
hour ceremony they did on a Utah beach, his arches, which are 
very high, had never been the same.  He "tore up" his left 
foot running to stay in shape for military service in 1993. 
There was a small break at the top of the left foot at the 
time, and that there was still pain in his feet.  He was 
wearing inserts in his shoes, and that he wore wide shoes 
with the inserts.  He had to get carpet in his bedroom 
because it hurt his feet to get out of bed in the morning.  
He indicated his feet or toes would draw up, and that his 
wife had noticed this.  

During a June 1998 VA general examination, he was noted to 
have slightly high arches in his feet bilaterally.  This was 
only mild bilateral pes cavus with no fixed deformity of his 
toes and without abnormal positioning of his toes.  The 
pertinent diagnosis was pes cavus.  

During a June 1998 VA orthopedic examination, the veteran had 
complaints regarding both of his feet.  He gave a history of 
no fractures and no active treatment recently.  He complained 
of intermittent symptoms in the heels.  He had never had 
surgery on either foot.  Throughout his life, he had high 
arches and he was no doubt born with these.  His main 
continuing symptoms were occasional pin in the bottom of the 
heels when he stood too much, and usually at the end of his 
work week.  Upon physical examination, he walked with a 
normal gait.  He was able to easily walk on heels and toes.  
Examination of the feet showed very high arches.  He had some 
pes cavus deformity.  The diagnosis was pes cavus deformities 
with very high arches.  It was opined that the veteran's 
recent symptoms sounded like calcaneal bursitis or plantar 
fasciitis from time to time.  The June 1998 examination did 
not show this, however.  The examiner believed that the 
"foot symptoms are directly related to the pes cavus which 
would be a congenital situation."  

Analysis

The Board notes that pes cavus was first diagnosed in service 
and that the diagnosis has continued until the present time.  
The Board further notes the June 1998 VA examiner's opinion 
that the veteran's ongoing foot problems were directly 
related to his current pes cavus.  Accordingly, the Board 
finds that the claim for service connection for pes cavus is 
well grounded.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage, 10 Vet. App. 488, 
495 (1997).  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  The evidence may 
also show that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

In the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is a typically congenital or juvenile disease.  38 
C.F.R. § 4.57.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable evidence that the disability 
manifested in service existed before service is required to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. 3.304(b).
 
While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, there is no 
absolute rule in the statute, the regulation, or the case law 
requiring such evidence before the presumption can be 
rebutted.  Harris v. West, 203 F. 3d 1347, 1351 (Fed. Cir. 
2000).  A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).

In the present case, clinical evaluation of the veteran's 
feet was normal upon the service entry examination in April 
1976.  The presumption of soundness is therefore for 
application in this case.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service is required to rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 1991);  38 C.F.R. 3.304(b).

During treatment in November 1980 for a stubbed toe, pes 
cavus was not noted.  Again in 1982, clinical evaluation of 
the feet was normal.  Pes cavus was first noted during 
service in March 1994, and again in June 1994.  The veteran 
points to an occasion during which he was performing for six 
hours on a beach in the sand as the occasion upon which he 
noted deterioration in his foot condition that never improved 
- he has made a sufficient allegation of trauma to his feet.  
See 38 C.F.R. § 4.57.  He also has pointed to running to stay 
in shape as hard on his feet during service, with specific 
trauma occurring in 1993.  The service medical records are 
chronologically consistent with the veteran's contentions.  
Service medical records confirm that the was temporarily 
profiled for plantar fasciitis, observed in association with 
pes cavus in 1994.  Two VA examinations confirm that the 
veteran's problems with pes cavus have continued until the 
present time.  The June 1998 VA orthopedic examiner confirmed 
that the veteran's recurrent foot problems were directly 
related to pes cavus.   

There is of record one VA examiner's opinion that the 
veteran's ongoing "foot symptoms are directly related to the 
pes cavus which would be a congenital situation."   No 
further support for the proposition that the veteran's pes 
cavus pre-existed service is offered.   A bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

In light of the foregoing, the Board finds that the veteran 
has pes cavus that began during service.  Accordingly, 
service connection for pes cavus is granted.

Initial Rating for Right Carpal Tunnel Syndrome

Factual Background

The veteran contends that his service connected right carpal 
tunnel syndrome, currently rated as 10 percent disabling from 
July 1996 forward, is and has been more severe than currently 
evaluated.

July 1996 records of treatment at a service department 
hospital appear to indicate negative Tinel's and positive 
Phalen's test findings, and grip strength on the right less 
than grip strength on the left.  (These evaluations were made 
for the purpose of evaluating left carpal tunnel syndrome.)
 
During an April 1997 VA general examination, there was 
decreased sensation to sharp and dull stimuli on the right 
medial aspect of the right hand.  There was a healed surgical 
scar on the palmar surface of the right hand.  There was 
atrophy on the medial aspect of the right hand.  There was no 
erythema, and no open wound.  There was no limitation of 
flexion or extension.  The diagnosis was carpal tunnel 
syndrome.  Follow-up May 1997 electrodiagnostic testing was 
compatible with bilateral carpal tunnel syndrome, left 
greater than right.  There was no definitive evidence of 
peripheral neuropathy of the upper extremities. 

During the veteran's June 1997 RO hearing, the veteran 
described his right wrist carpal tunnel syndrome as steadily 
bothering him on and off.  He described it as a numbness of 
the heel of the hand.  He couldn't hold change anymore, and 
couldn't cup his hand correctly.  The level of disability had 
been steadily the same since the wrist was operated upon in 
approximately 1988.  There was pain associated with it due to 
the muscle configuration on the right hand.  His 
representative pointed out that there was very little muscle 
tissue on certain areas of the hand.  He wrote with his right 
hand, but that he was physically left handed, which he felt 
was unusual.  He said his left hand grip had always been 
stronger than his right hand grip.

Service department records of treatment dated in September 
1997 show that the right hand had 55 degrees extension, 70 
degrees flexion, ulnar deviation of 45 degrees and radial 
deviation of 20 degrees.  (The measurements, better on the 
right than the left, were taken for purposes of comparative 
evaluation of the veteran's recovery after a September 1997 
left wrist carpal tunnel release surgery).

During a June 1998 VA general examination, there was mild 
hypoplasia of the right hand compared to the left hand.  
There was mild atrophy of his interosseous muscles of the 
right hand and of the hypothenar muscles of the right hand.  
There was an indented area on the right index finger and at 
the right middle finger next to the metacarpal phalangeal 
joint where the veteran stated the umbilical cord was wrapped 
around his index finger and middle finger at birth.  He had 
no drift in either of his outstretched arms.  He had no loss 
of function in his right hand and he was able to oppose his 
right thumb to his right pinky.  He had good flexion and 
extension of his fingers.  His grips were equal bilaterally.  
He had very slight weakness of his small hand muscles, the 
interosseous, and the examiner was able to pull a piece of 
paper form between the fingers of the right had but unable to 
pull a piece of paper from between the fingers of the left 
hand.  According to the examiner, this was only a mild 
weakness of the small hand muscles.  Tendon reflexes were 
preserved in the upper limbs.  Sensibility was intact except 
for a mild decrease in pain sensation of the fifth finger on 
the dorsal and volar aspects and on the dorsal and volar 
aspects of the right hand, and the veteran stated that he 
always had this loss of sensation on his right fifth finger.  
In his upper limbs he had a negative Phalen's and Tinel's 
sign.  He had bilateral carpal tunnel surgery scars on the 
volar aspects of his wrists and hands.  The pertinent 
diagnoses were history of bilateral carpal tunnel surgery, 
and mild congenital hypoplasia of the right hand related to 
the umbilical cord being wrapped around the right hand in 
utero.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to this 
issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
paralysis of the median nerve is rated as 70 percent for 
disabling for the major hand or 60 percent disabling for the 
minor hand where the paralysis disability is complete, 
meeting the following criteria:  the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand);  
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended;  cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm;  flexion of 
wrist weakened;  pain with trophic disturbances.  Where 
paralysis is incomplete, severe disability is rated as 50 
percent disabling for the major hand or 40 percent for the 
minor hands;  moderate disability is rated as 30 percent 
disabling for the major hand or 20 percent for the minor 
hand;  and mild disability is rated as 10 percent for the 
major hand or 10 percent for the minor hand.

There is a lack of clarity in the medical evidence as to 
which of the veteran's right hand and right wrist symptoms 
are attributable to inservice carpal tunnel syndrome, and 
which are attributable to the veteran's hypoplasia of the 
right hand that preexisted service.  Even assuming that most 
or all of the disability is attributable to carpal tunnel 
syndrome, the medical evidence of record describes the right 
hand disability as "mild," to include mild atrophy, and 
mild loss of sensation.  The June 1998 VA examiner observed 
that the veteran had no loss of function in his right hand 
and he was able to oppose his right thumb to his right pinky.  
He had good flexion and extension of his fingers.  His grips 
were equal bilaterally (though other evidence indicates the 
grip on the left is and always has been stronger than on the 
right).  He had very slight weakness of his small hand 
muscles, the interosseous, and the examiner was able to pull 
a piece of paper form between the fingers of the right had 
but unable to pull a piece of paper from between the fingers 
of the left hand.  This was only a mild weakness of the small 
hand muscles.  The veteran's tendon reflexes were preserved 
in the upper limbs.  Sensibility was intact except for a mild 
decrease in pain sensation of the fifth finger on the dorsal 
and volar aspects and on the dorsal and volar aspects of the 
right hand, and the veteran stated that he always had this 
loss of sensation on his right fifth finger.  Overall, the 
Board finds that these symptoms are much more congruent with 
a finding of "mild" disability under the specific 
diagnostic criteria contained in diagnostic Code 8515, 
warranting a 10 percent rating, rather than a "moderate" 
disability warranting a 20 or 30 percent rating (it is not 
entirely clear which hand would be his major hand and which 
would be his minor hand).  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

The veteran has acknowledged that his level of disability has 
been more or less static since his inservice surgery for 
carpal tunnel syndrome.  Because the level of disability has 
been stable, this is not an appropriate case for "staged" 
ratings over time.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected right carpal tunnel syndrome.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board acknowledges 
that the veteran has indicated he had to change jobs, and 
could not be an automobile mechanic, because of his 
disability.  However, the Board further notes that there is 
no evidence in the claims file of frequent periods of 
hospitalization for carpal tunnel syndrome - the last surgery 
was during his period of active service.  The Board accepts 
the judgment of the VA physician who conducted the June 1998 
VA examination that the level of disability is mild and that 
the veteran had good function of the right hand.  The 
evidence does not show that the disability is of an 
exceptional or unusual nature such that it would cause marked 
interference with employment.  Accordingly, the Board finds 
that this case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that an initial 
rating in excess of 10 percent for carpal tunnel syndrome is 
not warranted.


ORDER

The claim for service connection for pes cavus is granted.

The claim for a rating in excess of 10 percent for right 
carpal tunnel syndrome is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 12 -


- 12 -


